Title: To Benjamin Franklin from Dorothea Blunt, 1 May [1772?]
From: Blunt, Dorothea
To: Franklin, Benjamin


Three of Dolly Blunt’s letters, of which this is the first, can be dated only by what may be considered extravagant guesswork; others cannot be dated at all, and will be published in a supplement at the end of BF’s second British mission. His letters to her in this period, to which she occasionally refers, have all disappeared, and with them the clues they might have provided. Dolly rarely mentioned the year in which she was writing; sometimes, as here, she noted the day and the month, sometimes left out the month, and sometimes ignored all such trivial details. The letters appear to belong to the later phase of her friendship with Franklin, after Polly Stevenson’s marriage, when she was “paying more attention to you than I have hitherto paid tho not more than I have always been prompted from affection to pay.” Our dating of the present one hinges on its subject, a dinner invitation in which she enticed Franklin with the assurance of meeting his old friend Hawkesworth. The two men had had no contact that we know of since January, 1771. On May 7, 1772, Franklin received an urgent request from Hawkesworth for help in a medical problem, which he apparently arranged to provide; our conjecture is that the request grew out of a conversation at the Blunts’ dinner table on May 1.
 
Dear Sir
May the 1st [1772?]
Shoud this be fortunate enough to meet you at home and Shou’d you be disengag’d, I shall think myself in luck for as I cannot persue that pleasing scheme of passing a few days with you, I cannot but desire to see you some where and therefore cou’d you indulge me by dining at Sir Charles Blunts in Ormond Street this Day at 3 o Clock, we hope you will [meet ?] Dr. Hawkesworth. I mention’d this as a[n ind]ucement, yet am angry with myself that I did, for your behaviour is always such as convinces me, you are not only ready but desirous to oblige your Humble Servant
D: Blunt
 
Compliments to Mrs. Stevenson
Addressed: To / Dr Franklin / in / Craven Street
